DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
A previous Notice of Allowance was mailed on 02/24/2022. Upon examination of the IDS filed 08/26/2022 none of the cited references in the IDS submitted on 08/26/2022, nor other Prior Art, disclose all of the claimed subject matter of previously allowed claims 1, 3-4, 6, 8, 10, 17-18 either alone or in combination. As a result, claims 1, 3-4, 6, 8, 10, 17-18 remain allowed. 
 
EXAMINER'S COMMENT
Claims 1, 3-4, 6, 8, 10, 17-18 are pending and under consideration. The amendment filed in 01/21/2022 has been entered. Applicant’s arguments filed on 01/21/2022 are persuasive. The information disclosure statement (IDS) submitted on 01/20/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The rejection of record dated 10/07/2021 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Brennan on 02/10/2022 and 02/11/2022.
The application has been amended as follows: 
In the claims
Following claim has been re-written as follows:
1.	A method for producing dopaminergic neuron progenitor cells from pluripotent stem cells, said method comprising the steps of:
 (a) culturing pluripotent stem cells on an extracellular matrix in a medium containing a BMP inhibitor and a TGF inhibitor for at least one day, wherein said extracellular matrix is laminin or a fragment(s) thereof;
(b) replacing the medium from Step (a) with a medium containing a BMP inhibitor, a TGF inhibitor, a SHH signal-stimulating agent, and FGF8 and further culturing the cells for at least one day;
(c) replacing the medium from Step (b) with a medium containing a BMP inhibitor, a TGF inhibitor, a SHH signal-stimulating agent, FGF8, and a GSK3 inhibitor and further culturing the cells for at least one day;
(d) replacing the medium from Step (c) with a medium containing a BMP inhibitor and a GSK3 inhibitor and further culturing the cells for at least one day; and
(e) suspending the cells obtained in Step (d);
(f) collecting Corin- and/or leucine-rich repeats and transmembrane domains 1 (Lrtm1) positive cells from the cells obtained in Step (e) using an antibody that binds to Corin and/or an antibody that binds to Lrtm1; and
(g) culturing the cells obtained in Step (f) in suspension in a medium containing a neurotrophic factor, wherein Step (g) is carried out for at least 7 days, and
wherein Steps (a)-(e) are performed within 10 to 21 days.

4. The method according to claim 1, wherein the medium in Step (g) further comprises B27 supplement, ascorbic acid, and dibutyryl cyclic AMP.

6.	The method according to claim 1, wherein said Steps (a-e) is carried out for 12 days to 21 days.

8.	The method according to claim 1, wherein said Step (g) is carried out for 14 days to 30 days.
Conclusion
Claims 1, 3-4, 6, 8, 10, 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest culturing pluripotent stem cells on an extracellular matrix with required claimed reagents in steps (a)-(d) of step (i) suspending the cells obtained in step (d); collecting  a step (ii) and culturing as step (iii) for producing dopaminergic neuron progenitor cells. The closest prior art of Kim et al, (WO2012/162124) discloses Corin+Fzd5+ cells analyzed in suspension for viability in medium containing neurotrophic factors BDNF and GDNF but fails to teach or suggest culturing after resuspension and collecting Corin- and/or leucine-rich repeats and transmembrane domains 1 (Lrtm1) positive cells using an antibody that binds to Corin and/or an antibody that binds to Lrtm1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632